Citation Nr: 0107304	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  94-45 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
hemorrhoids on an extraschedular basis.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefit sought.  The 
veteran, who had active service from August 1973 to August 
1976, appealed those decisions to the Board.

In January 1997, the Board REMANDED the veteran's claim for 
an increased evaluation for hemorrhoids to the RO for further 
development.  Subsequently, the veteran perfected appeals as 
to the other two issues contained on the first page of this 
decision.  In addition to the issues listed above, the 
veteran perfected an appeal as to service connection for 
ulcerative colitis, but in July 1998 correspondence, he 
withdrew that appeal.  


REMAND

The veteran was afforded a hearing before an RO hearing 
officer in July 1998.  However, in a September 2000 statement 
contained on a VA Form 9, the veteran indicated that he 
sought a hearing before a Member of the Board sitting at the 
RO.

In February 2001, the Board sent the veteran correspondence 
asking him to clarify any possible request for a Board 
hearing.  Later in February 2001, the veteran responded to 
the inquiry, stating that he wished to attend a hearing 
before a Member of the Board sitting at the RO.

In light of the above, these claims are REMANDED for the 
following:

The RO should schedule the veteran for a 
hearing before a Member of the Board 
sitting at the RO.

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board intimates no opinion, either 
favorable or unfavorable, as to any ultimate disposition 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


